 


114 HR 2144 IH: Program Management Improvement and Accountability Act of 2015
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2144 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Mr. Young of Indiana (for himself and Mr. Connolly) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To amend title 31, United States Code, to establish entities tasked with improving program and project management in Federal agencies, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Program Management Improvement and Accountability Act of 2015. 2.Deputy Director for Management (a)Additional functionsSection 503 of title 31, United States Code, is amended by adding at the end the following new subsection: 
 
(c)Program and project managementSubject to the direction and approval of the Director, the Deputy Director for Management or designee shall— (1)adopt governmentwide standards, policies, and guidelines for program and project management for executive agencies;   
(2)oversee program and project management for the standards, policies, and guidelines established under paragraph (1); (3)chair the Program Management Policy Council established by section 1126(b); 
(4)issue regulations and establish standards and policies for executive agencies in accordance with nationally accredited standards for program and project management planning and delivery issues; (5)engage with the private sector;  
(6)conduct portfolio reviews to address programs identified as high risk by the Government Accountability Office; (7)not less than annually, conduct portfolio reviews of agency programs in coordination with project management improvement officers; and 
(8)establish a five-year strategic plan for program and project management. . (b)Deadline for standards, policies, and guidelinesNot later than 120 days after the date of the enactment of this Act, the Deputy Director for Management of the Office of Management and Budget shall issue the standards, policies, and guidelines required under section 503(c)(1) of title 31, United States Code, as added by subsection (a). 
(c)RegulationsNot later than 150 days after the date of the enactment of this Act, the Deputy Director for Management of the Office of Management and Budget, in consultation with the Council and the Director of the Office of Management and Budget, shall issue any regulations as are necessary to implement the requirements of section 503(c) of title 31, United States Code, as added by subsection (a). 3.Program Management Improvement Officers and Program Management Policy Council (a)AmendmentChapter 11 of title 31, United States Code, is amended by adding at the end the following: 
 
1126.Program Management Improvement Officers and Program Management Policy Council 
(a)Program Management Improvement Officers 
(1)DesignationThe head of each agency described in section 901(b) shall designate a senior executive of the agency as the agency Program Management Improvement Officer. The Program Management Improvement Officer shall report directly to the head of the agency. (2)FunctionsThe Program Management Improvement Officer shall— 
(A)implement agency program management policies established under section 503(c); and (B)develop a written strategy for enhancing the role of program managers within the agency that includes the following: 
(i)Enhanced training and educational opportunities for program managers. (ii)Mentoring of current and future program managers by experienced senior executives and program managers within the agency. 
(iii)Improved career paths and career opportunities for program managers. (iv)Incentives for the recruitment and retention of highly qualified individuals to serve as program managers. 
(v)Improved resources and support, including relevant competencies encompassed with program and project management within the private sector for program managers. (vi)Improved means of collecting and disseminating best practices and lessons learned to enhance program management across the agency. 
(vii)Common templates and tools to support improved data gathering and analysis for program management and oversight purposes.    (b)Program Management Policy Council (1)EstablishmentThere is established in the Office of Management and Budget a council to be known as the Program Management Policy Council (in this section referred to as the Council). 
(2)Purpose and FunctionsThe Council shall act as the principal interagency forum for improving agency practices related to program and project management. The Council shall— (A)advise and assist the Deputy Director for Management of the Office of Management and Budget; 
(B)review programs identified as high risk by the General Accountability Office and make recommendations for actions to be taken by the Deputy Director for Management of the Office of Management and Budget or designee; (C)discuss topics of importance to the workforce, including— 
(i)career development and workforce development needs;  (ii)policy to support continuous improvement in program and project management; and 
(iii)major challenges across agencies in managing programs; (D)advise on the development and applicability of standards governmentwide for program management transparency; and 
(E)review the information published on the website pursuant to section 1122. (3)Membership (A)CompositionThe Council shall be composed of the following members: 
(i)Five members from the Office of Management and Budget as follows: (I)The Deputy Director for Management. 
(II)The Administrator of the Office of Electronic Government. (III)The Administrator of the Office of Federal Procurement Policy. 
(IV)The Controller of the Office of Federal Financial Management. (V)The Director of the Office of Performance and Personnel Management. 
(ii)The Program Management Improvement Officer from each agency described in section 901(b). (iii)Other individuals as determined appropriate by the Chairperson. 
(B)Chairperson and Vice Chairperson 
(i)In GeneralThe Deputy Director for Management of the Office of Management and Budget shall be the Chairperson of the Council. A Vice Chairperson shall be elected by the members and shall serve a term of not more than one year. (ii)DutiesThe Chairperson shall preside at the meetings of the Council, determine the agenda of the Council, direct the work, of the Council and establish and direct subgroups of the Council as appropriate. 
(4)MeetingsThe Council shall meet not less than twice per fiscal year and may meet at the call of the Chairperson or a majority of the members of the Council. (5)SupportThe head of each agency with a Project Management Improvement Officer serving on the Council shall provide administrative support to the Council, as appropriate, at the request of the Chairperson.  
(6)Committee durationSection 14(a)(2) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Council.. (b)Report requiredNot later than 180 days after the date of the enactment of this Act, the head of each agency described in section 901(b) of title 31, United States Code, shall submit to Congress and the Office of Management and Budget a report containing the strategy developed under section 1126(a)(2)(B) of such title, as added by subsection (a). 
4.Program and project management personnel standards 
(a)Regulations requiredNot later than 270 days after the date of enactment of this Act, the Director of the Office of Personnel Management, in consultation with the Director of the Office of Management and Budget, shall issue regulations that— (1)identify key skills and competencies needed for a program and project manager in an agency; 
(2)establish a new job series for program and project management within an agency; and (3)establish a new career path for program and project managers within an agency. 
(b)Agency definedIn this section, the term agency means each agency described in section 901(b) of title 31, United States Code.    